UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

hee ttet geen ee ee ee 4
PATSY’S BRAND, INC.,

Plaintiff,

Vv.
99-CV-10175 (KMW)

1.0.B. REALTY, INC., PATSY’S INC., FRANK ORDER
BRIJA, JOHN BRECEVICH, and NICK
TSOULOS,

Defendants.
woe ce een enn xy

KIMBA M. WOOD, United States District Judge:

The Court directs Defendants to take the following steps to cure deficiencies in the

discovery produced pursuant to the Court’s October 30, 2019 Order:

1,

3.

No later than December 9, 2019, Defendants shall submit to Plaintiff and the Court color
copies of all responsive documents.

No later than December 9, 2019, Defendants shall submit to Plaintiff and the Court any
responsive documents missing from Defendants’ initial production. Specifically,
Defendants shall submit any missing replies or additional correspondence associated with
documents 9023, 9031, 9036, 9039, 9054, 9109-10, 9118, 9119-20, 9121-22, 9131, 9134,
and 9141-43. With respect to each of these documents, Defendants shall file and serve,
by December 9, 2019, a sworn Affidavit stating (a) the reason Defendants previously
failed to produce the reply and/or additional correspondence; (b) the reason Defendants
are presently unable to produce the reply and/or additional correspondence; or (c) that no
reply or additional correspondence exists.

No later than December 9, 2019, Defendants shall file and serve a sworn affidavit

providing a detailed description of the search Defendants conducted in gathering

 
responsive documents, in order to clarify Defendants’ representation that “No documents
were knowingly withheld, but objections framed the scope of the search to include
documents within I.O.B. Realty’s custody and control and proportional to the needs of
the case.” If Defendants withheld any documents because Defendants did not deem them
proportional to the needs of the case, Defendants shall describe in detail, in the
aforementioned December 9, 2019 Affidavit, the withheld documents, and shall submit to
the Court in camera, attached to the December 9, 2019 Affidavit, a copy of each withheld

document.

Plaintiff's request for a conference in advance of the scheduled December 11, 2019

hearing is denied.

Dated: New York, New York
December, 2019

Sh pen
ooops

KIMBA M. WOOD
United States District Judge

 

Pi,
a7

 

 
